           Case 3:19-cv-00189-AA        Document 15        Filed 08/25/20     Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION




KATHLEEN H.,1                                                        Case No. 3:19-cv-00189-AA
                                                                      OPINION AND ORDER
               Plaintiff,

               vs.

ANDREW M. SAUL,
Commissioner of
Social Security,

               Defendant.



       AIKEN, District Judge:

       Plaintiff Kathleen H. seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her claim for Disability

Insurance Benefits.         This Court has jurisdiction under 42 U.S.C. §§ 405(g) and




       1  In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party or parties in this case. When applicable, this opinion uses the
same designation for the non-governmental party’s immediate family member.




       Page 1 – OPINION AND ORDER
           Case 3:19-cv-00189-AA      Document 15       Filed 08/25/20    Page 2 of 23




1383(c). For the reasons below, the Commissioner’s decision is REVERSED, and the

case is REMANDED for further proceedings.

                                          BACKGROUND

       On June 8, 2017, plaintiff applied for Disability Insurance Benefits. Tr. 15.2

She alleged disability beginning March 11, 2016, due to posttraumatic migraines,

cognitive disorder, posttraumatic stress disorder (PTSD), major depression, anxiety,

borderline personality disorder, obesity, and various musculoskeletal issues,

including knee, back, and shoulder problems. Tr. 18. Plaintiff’s application was

denied initially and upon reconsideration.           Tr. 15.     On July 18, 2018, plaintiff

appeared at a hearing before an administrative law judge (“ALJ”). Id. On August

31, 2018, the ALJ issued a decision finding plaintiff not disabled. Tr, 29. After the

Appeals Council denied review, plaintiff filed a complaint in this Court.

                                    STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based upon

proper legal standards and the findings are supported by substantial evidence in the

record. 42 U.S.C. § 405(g); Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010).

“Substantial evidence is more than a mere scintilla but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522 (9th Cir. 2014)

(citation and quotation marks omitted). The court must weigh “both the evidence



       2Tr.” refers to the Transcript of the Social Security Administrative Record provided by the
Commissioner.




       Page 2 – OPINION AND ORDER
       Case 3:19-cv-00189-AA     Document 15     Filed 08/25/20   Page 3 of 23




that supports and the evidence that detracts from the ALJ’s conclusion.” Mayes v.

Massanari, 276 F.3d 453, 459 (9th Cir. 2001). If the evidence is subject to more than

one interpretation but the Commissioner’s decision is rational, the decision must be

affirmed because “the court may not substitute its judgment for that of the

Commissioner.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001).

                                 THE ALJ’S FINDINGS

      The Social Security Administration uses a five-step sequential evaluation to

determine whether a claimant is disabled.         See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The burden of proof falls to the claimant at steps one through four,

and with the Commissioner at step five. Id.; Bustamante v. Massanari, 262 F.3d 949,

953-54 (9th Cir. 2001) (citing Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)).

At step five, the Commissioner must show that the claimant can adjust to other work

after considering the claimant’s residual functional capacity (“RFC”), age, education,

and work experience.     20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).        If the

Commissioner fails to meet this burden, then the claimant is disabled.           Id. If,

however, the Commissioner proves that the claimant can perform other work existing

in significant numbers in the national economy, the claimant is not disabled. Id.; see

also Bustamante, 262 F.3d at 953–54.

      Here, the ALJ found that plaintiff was not disabled. The ALJ first determined

that plaintiff met the insured status requirements of the Social Security Act through

December 31, 2019. Tr. 17. At step one, the ALJ found that plaintiff had not

performed substantial gainful activity since March 11, 2016, her alleged onset date.




      Page 3 – OPINION AND ORDER
          Case 3:19-cv-00189-AA   Document 15     Filed 08/25/20   Page 4 of 23




Id. At step two, the ALJ found that plaintiff had the following severe impairments:

obesity; PTSD; generalized anxiety disorder; mild neurocognitive disorder; major

depressive disorder; borderline personality disorder; left shoulder tendinitis; bilateral

knee strain; mild degenerative disc disease of the lumbar spine; and headaches. Tr.

18. At step three, the ALJ found that plaintiff’s impairments or combination of

impairments did not meet or medically equal the severity of one of the impairments

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr. 18-20.

      Before proceeding the step four, the ALJ determined that plaintiff’s RFC

allowed her to perform light work with these limitations:

      [Plaintiff] can frequently climb ramps and stairs, but never ropes,
      ladders, or scaffolds; she can occasionally stoop, crouch, crawl, kneel,
      and balance; she can do simple, routine tasks with no public contact and
      occasional contact with a small group of co-workers; she should avoid
      concentrated exposure to hazards, noise above a moderate level, and
      lighting above a moderate level.

Tr. 20.

      At step four, the ALJ found that plaintiff could not perform any of her past

relevant work. Tr. 28. At step five, the ALJ found that based on plaintiff’s age,

education, work experience, and RFC, jobs existed in significant numbers in the

national economy that plaintiff could sustain substantial gainful employment despite

her impairments. Id. Specifically, the ALJ found that plaintiff could perform the

representative occupations of electrical accessories assembler, routing clerk, and

tumbler tender. Tr. 29. As a result, the ALJ concluded that plaintiff was not disabled

under the Act.




      Page 4 – OPINION AND ORDER
       Case 3:19-cv-00189-AA      Document 15     Filed 08/25/20   Page 5 of 23




                                       DISCUSSION

      Plaintiff contends that the ALJ erred by discounting the opinions of her

healthcare providers, Deborah Syna, MD, and Tim DiCarlo, MD, and Robert Rouse,

MSW, LCSW, as well as improperly rejecting the VA’s disability rating and plaintiff’s

subjective symptom testimony. As a result of these alleged errors, plaintiff also

argues the ALJ committed reversible legal error at steps three and five. Plaintiff

asserts that this case should be remanded for the immediate calculation of benefits

because “when the improperly rejected evidence is considered…[plaintiff] is

determined disabled.” Pl.’s Br. 20 (doc. 11).

      The Commissioner concedes reversible legal error, but only with respect to the

ALJ’s treatment of Dr. Syna’s and Dr. DiCarlo’s opinions. Resp. Br. 4 (doc. 12). The

Commissioner argues that further proceedings are warranted to due uncertainties in

the record regarding the frequency and severity of plaintiff’s headaches and

inconsistent statements made by plaintiff. Id. at 3-4.

      Although reviewing courts generally remand to the agency for “additional

investigation or explanation,” Florida Power & Light Co. v. Lorio, 470 U.S. 729, 744

(1985); see also Lingenfelter v. Astrue, 504 F.3d 1028, 1044 (9th Cir. 2007) (the

ordinary remand rule applies to Social Security cases), Congress has granted courts

some additional flexibility in § 405(g) “to reverse or modify an administrative decision

without remanding the case for further proceedings.” Harman v. Apfel, 211 F.3d

1172, 1177–78 (9th Cir. 2000).       The decision whether to remand for further

proceedings or for immediate payment of benefits is within the discretion of the court.




      Page 5 – OPINION AND ORDER
        Case 3:19-cv-00189-AA     Document 15      Filed 08/25/20   Page 6 of 23




Id. at 1178. The issue turns on the utility of further proceedings. A remand for an

award of benefits is generally appropriate when: (1) the ALJ failed to provide legally

sufficient reasons for rejecting evidence; (2) the record has been fully developed, there

are no outstanding issues that must be resolved, and further administrative

proceedings would not be useful; and (3) after crediting the relevant evidence, “the

record, taken as a whole, leaves not the slightest uncertainty” concerning disability.

Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-100 (9th Cir. 2014).

I.    Assignments of Error

      To determine which type of remand is appropriate, this Court must first

consider whether the ALJ provided legally sufficient reasons for rejecting evidence

presented by plaintiff.

      A.     Dr. Syna’s and Dr. DiCarlo’s Medical Opinions

      First, as the Commissioner concedes, the ALJ erred in rejecting the opinions

of Drs. Syna and DiCarlo by summarily discounting them as statements on issues

“reserved to the Commissioner.” Tr. 26-27. Dr. Syna’s June 2016 Disability Benefits

Questionnaire noted that plaintiff experienced prostrating headaches twice a month

that would interfere with work 1-2 days per month. Tr. 432. Dr. DiCarlo’s September

2017 Questionnaire concluded that plaintiff’s impairments would not impact her

ability to work, although he did anticipate absenteeism as a result of plaintiff’s

prostrating headaches. Tr. 731.




      Page 6 – OPINION AND ORDER
       Case 3:19-cv-00189-AA      Document 15   Filed 08/25/20   Page 7 of 23




      The ALJ’s rejection of these opinions was not harmless error. Had the ALJ

credited the medical opinions at step three or step five, the ALJ would have found

that plaintiff was disabled under the Act.

      Plaintiff contends that the ALJ improperly concluded that plaintiff’s migraines

did not meet or medically equal Listing 11.02 (Epilepsy) at step three.           While

migraines alone are not a listed impairment, the SSA identifies 11.02 (Epilepsy) as

the most closely analogous to primary headache disorders—which                  include

migraines—and may, alone or in combination with another impairment, medically

equal a listing. SSR 19-4p: Titles II and XVI: Evaluating Cases Involving Primary

Headache Disorders. The SSA’s policy interpretation SSR 19-4p provides ALJ’s with

instructions to determine whether a claimant’s migraines are equal in severity and

duration to the criteria in 11.02B or D:

      Paragraph B of listing 11.02 requires dyscognitive seizures occurring at
      least once a week for at least 3 consecutive months despite adherence to
      prescribed treatment. To evaluate whether a primary headache disorder
      is equal in severity and duration to the criteria in 11.02B, we consider:
      a detailed description from an [acceptable medicals source] of a typical
      headache event, including all associated phenomena (for example,
      premonitory symptoms, aura, duration, intensity, and accompanying
      symptoms); the frequency of headache events; adherence to prescribed
      treatment; side effects of treatment (for example, many medications
      used for treating a primary headache disorder can produce drowsiness,
      confusion, or inattention); and limitations in functioning that may be
      associated with the primary headache disorder or effects of its
      treatment, such as interference with activity during the day (for
      example, the need for a darkened and quiet room, having to lie down
      without moving, a sleep disturbance that affects daytime activities, or
      other related needs and limitations)…

      .....




      Page 7 – OPINION AND ORDER
       Case 3:19-cv-00189-AA      Document 15    Filed 08/25/20   Page 8 of 23




      Paragraph D of listing 11.02 requires dyscognitive seizures occurring at
      least once every 2 weeks for at least 3 consecutive months despite
      adherence to prescribed treatment, and marked limitation in one area
      of functioning. To evaluate whether a primary headache disorder is
      equal in severity and duration to the criteria in 11.02D, we consider the
      same factors we consider for 11.02B and we also consider whether the
      overall effects of the primary headache disorder on functioning results
      in marked limitation in: physical functioning; understanding,
      remembering, or applying information; interacting with others;
      concentrating, persisting, or maintaining pace; or adapting or managing
      oneself.

Id.

      The opinions of Drs. Syna and DiCarlo address plaintiff’s history of migraines,

including duration, frequency, treatment, associated phenomena, treatment, effects

of treatment, and resulting limitations. Tr. 426, 429-432, 726, 729-731. Because the

opinions of the doctors provided evidence establishing plaintiff equaled a Listing of

11.02, had Drs. Syna and DiCarlo’s opinions been properly considered, the ALJ would

have found that plaintiff was disabled under the Act.

      Plaintiff also argues that because the ALJ improperly rejected Drs. Syna and

DiCarlo’s opinion, the ALJ erred at step five by failing to present the VE with a

complete hypothetical.    The ALJ must include all of the limitations which are

supported by substantial medical evidence in the record (including pain), and which

the ALJ has explicitly “accepted,” usually as set forth in the RFC. Cooper v. Sullivan,

880 F.2d 1152, 1158 n.13 (9th Cir. 1989); see also Stubbs-Danielson v. Astrue, 539

F.3d 1169, 1174 (9th Cir. 2008). Here, the ALJ’s hypotheticals did include all the

limitations which she had explicitly accepted in the RFC. However, because the ALJ

improperly rejected Drs. Syna and DiCarlo’s opinion, it is not apparent whether all




      Page 8 – OPINION AND ORDER
       Case 3:19-cv-00189-AA     Document 15     Filed 08/25/20   Page 9 of 23




of plaintiff’s limitations were included in the dispositive hypothetical question, and

therefore, it is not clear whether the VE’s answers have evidentiary value. Embrey

v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988) (citing Gallant v. Heckler, 753 F.2d 1450,

1456 (9th Cir. 1984)); Magallanes v. Bowen, 881 F.3d 747, 757 (9th Cir. 1989); accord

Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). At the same time, the VE did

provide testimony suggesting that the ALJ would have found that plaintiff was

disabled had the ALJ adopted Dr. Syna’s or Dr. DiCarlo’s opinion. At the hearing, in

response to a question posed by plaintiff’s counsel, the VE testified that competitive

labor market tolerates no more than 1.5 absences per month for unskilled jobs like

the representative jobs on which the ALJ’s decision relies in this case. See Tr. 27.

      Plaintiff next argues that the ALJ erred in rejecting plaintiff’s VA disability

determination.   During the relevant time period, the VA rated plaintiff 90-100

percent disabled due to PTSD (50%) and a variety of physical impairments. Tr. 242,

327. The ALJ noted that the VA gave plaintiff a disability rating but declined to

“provide any analysis of the VA’s rating,” quoting and citing 20 CFR 404.1504. Tr.

27. The ALJ asserted, however, that she had “considered all the medical evidence

received from the VA” as required by SSA regulations. Tr. 28.

      The ALJ correctly described the requirements of the new regulations, which

apply to applications filed on or after March 27, 2017. As the ALJ noted, the

regulations do not require ALJs to “provide any analysis in [their] determination or

decision about a decision made by any other governmental agency or a

nongovernment entity about whether [claimants] are disabled, blind, employable, or




      Page 9 – OPINION AND ORDER
       Case 3:19-cv-00189-AA     Document 15     Filed 08/25/20   Page 10 of 23




entitled to any benefits.” 20 C.F.R. §§ 404.1520c(a), 416.920c(a). Further, ALJs are

not required to assign “any specific evidentiary weight, including controlling weight,

to … prior administrative medical finding(s).” Id. Instead, the ALJ must consider

“all of the supporting evidence underlying the other governmental agency or

nongovernmental entity’s decision that received as evidence for a disability claim.”

Id.

      Here, the ALJ did consider most of the evidence supporting the VA’s

determination. Tr. 24-27. However, the ALJ insufficiently considered the evidence

supporting plaintiff’s VA disability rating due to her improper rejection of Dr. Syna

and Dr. DiCarlo’s opinions. Both doctors’ medical opinions informed plaintiff’s VA

disability rating, but the ALJ rejected these opinions by concluding that they involved

issues reserved to the Commissioner. As discussed above, and as both parties agree,

the ALJ erred in this respect. Such a cursory dismissal of medical opinions cannot

suffice as proper consideration all of the supporting evidence underlying the VA’s

decision.

      Although plaintiff acknowledges that the new regulations apply to her claim

and did not require the ALJ to analyze her VA disability rating, plaintiff argues that

“there is no indication that” the ALJ actually considered all the supporting evidence.

Pl.’s Br. 20 (doc. 11). Plaintiff relies on McCartey v. Massanari, in which the Ninth

Circuit ordered remand for payment of benefits where the VA’s 80% disability

determination was supported by several hundred pages of medical records. See, e.g.,

298 F.3d 1072, 1076 (9th Cir. 2002). As in McCartey, plaintiff contends that when




      Page 10 – OPINION AND ORDER
       Case 3:19-cv-00189-AA     Document 15     Filed 08/25/20   Page 11 of 23




the evidence underlying the VA’s decision in her case is properly considered, the ALJ

would find she is unable to maintain regular, continuous employment, warranting

remand for payment of benefits. Pl.’s Br. 9 (doc. 11). Plaintiff also quotes the Ninth

Circuit’s reasoning in McCartey that explained an ALJ must ordinarily give great

weight to a VA determination of disability because of the similarities between the VA

and the SSA’s disability programs. Pl.’s Br. 8-9 (doc. 11).

      McCartey was decided before the new regulations took effect, but plaintiff

argues that McCartey is still “established law in the Ninth Circuit.” Pl.’s Br. 20 (doc.

11). Insofar as plaintiff relies on McCartey for the proposition that an ALJ “must

ordinarily give great weight to a VA determination of disability,” McCartey is not

established law in the Ninth Circuit. See Edward L. C. v. Comm’r of Soc. Sec., No.

C19-5208-MLP, 2019 WL 6789813, at *2 (W.D. Wash. Dec. 12, 2019) (“The Court

declines to adopt Plaintiff’s interpretation and instead finds the ALJ is no longer

required to assign weight to VA disability determinations.”; Kathleen S. v. Comm’r

Soc. Sec. Admin., C19-5167 (W.D. Wa. Oct. 2, 2019).

      Plaintiff also seems to argue that McCartey created a rule that when the VA

determines a claimant’s disability rating is high enough to preclude competitive

employment and is “supported by several hundred pages of medical records,” the

Commissioner should also find that the claimant is disabled. Id. McCartey, however,

does not stand for this broad proposition. Instead, the Ninth Circuit acknowledged

that an ALJ may “give less weight to a VA disability rating if [s]he gives persuasive,

specific, valid reasons for doing so that are supported by the record.” McCartey, 298




      Page 11 – OPINION AND ORDER
       Case 3:19-cv-00189-AA     Document 15     Filed 08/25/20   Page 12 of 23




F.3d at 1076. This is consistent with the new regulations in that it directs the

analysis away from an agency’s rating and toward the underlying evidence. See Diaz

v. Comm’r of Soc. Sec., No. 2:19-CV-537-KJN, 2020 WL 2732027, *3 (E.D. Cal. May

26, 2020) (holding that the new Social Security Administration’s regulations do not

fully displace the requirements announced in McCartey). Therefore, while the new

regulations may not fully displace all the requirements announced in McCartey,

nothing in McCartey or the new regulations suggest that hundred pages of medical

records supporting the VA’s determination of disability require a finding of disability

by the Commissioner without any weighing of the evidence contained in those

records.

       B.     Mr. Rouse’s Medical Opinions

       By contrast, the ALJ did not commit reversible error in rejecting the medical

opinions of Mr. Rouse, plaintiff’s treating mental healthcare provider.       Because

plaintiff filed her claim after March 27, 2017, the SSA’s new regulations regarding

evaluation of medical evidence apply.     See 20 C.F.R. § 404.1520c(a), 416.920c(a).

Under these regulations, the ALJ must articulate and explain the persuasiveness of

an opinion based on “supportability” and “consistency,” the two most important

factors in the evaluation. Id. at (a), (b)(1)-(2).   The “more relevant the objective

medical evidence and supporting explanations presented” and the “more consistent”

with evidence from other sources, the more persuasive a medical opinion or prior

finding. Id. at (c)(1)-(2).




       Page 12 – OPINION AND ORDER
       Case 3:19-cv-00189-AA       Document 15   Filed 08/25/20   Page 13 of 23




      In July 2018, Mr. Rouse provided a medical source statement in which he

indicated that the plaintiff had marked limits in her ability to maintain attention and

concentration for extended periods; ability to perform activities within a schedule,

maintain regular attendance, and be punctual within customary tolerances; ability

to sustain an ordinary routine without special supervision; ability to complete a

normal workday and workweek without interruptions from psychologically based

symptoms and to perform at a consistent pace without an unreasonable number and

length of rest periods. Tr. 1076. Mr. Rouse also found that plaintiff would need to

take unscheduled breaks and believed she would miss 16 hours or more per month

due to her symptoms and impairments. Tr. 1078. The ALJ rejected Mr. Rouse’s

opinion as “unpersuasive.” Tr. 26.

      In doing so, the ALJ reasoned that, unlike the medical opinions of other

credited providers, “Mr. Rouse is not familiar with Social Security Rules and he did

not have the opportunity to review the longitudinal evidence record.” Tr. 26. While

this reason alone is not enough to warrant discrediting Mr. Rouse’s opinion, the SSA’s

new regulations provide that “familiarity with the other evidence in the claim or an

understanding of our disability program’s policies and evidentiary requirements” is

a factor to be weighed by an ALJ when considering medical opinions. 20 C.F.R. §§

404.1520c(c)(5), 416.920c(c)(5).

      The ALJ also reasoned that Mr. Rouse opined on issues reserved to the

Commissioner by concluding that plaintiff “seemed quite disabled” and that plaintiff

was unable to perform work on a regular or consistent basis. Tr. 26. The ALJ




      Page 13 – OPINION AND ORDER
       Case 3:19-cv-00189-AA      Document 15     Filed 08/25/20   Page 14 of 23




correctly concluded that Mr. Rouse’s opinion that plaintiff seemed “quite disabled”

are “statements that you are or are not disabled, blind, able to work, or able to

perform regular or continuing work,” as defined by 20 C.F.R. §§ 404.1520b(c)(3),

416.920b(c)(3), and therefore not a medical opinion, and not valuable or persuasive.

However, in rejecting some of Mr. Rouse’s other statements as statements that

plaintiff was unable to perform work on a regular or consistent basis, the ALJ

committed the same error she committed in rejecting Drs. Syna’s and DiCarlo’s

opinions. Mr. Rouse did not simply state that plaintiff is unable to perform work on

a regular or consistent basis, but instead, opined that she “would need unscheduled

breaks, and . . . would miss 16 hours or more per month due to her symptoms[.]” Tr.

26. Mr. Rouse’s opinion did not concern the ultimate issue of disability, but instead

opined on plaintiff’s work-related restrictions. This is legal error.

      Despite this error, the ALJ presented other clear and convincing reasons for

rejecting Mr. Rouse’s opinion—inconsistencies between his opinion and VA records

and plaintiff’s daily activities. The ALJ observed that the VA treatment notes showed

normal mental status exams and that the plaintiff’s symptoms were manageable with

medication.   Tr. 26. Additionally, the ALJ found that Mr. Rouse’s opinion was

undermined by plaintiff’s ability to advocate for herself and her children by acquiring

housing and working to resolve child support and custody issues. Id.

      Plaintiff argues, however, that the medical record contradicts the ALJ’s finding

that plaintiff’s mental health status was normal and therefore the ALJ’s finding is

not supported by substantial evidence. Plaintiff points to evidence in the record that




      Page 14 – OPINION AND ORDER
       Case 3:19-cv-00189-AA      Document 15     Filed 08/25/20   Page 15 of 23




suggests limitations consistent with those identified by Mr. Rouse, including

plaintiff’s difficulty managing tasks, tendency to become overwhelmed, memory

deficits, anger, irritability, and tearfulness. Pl.’s Br. 13 (doc. 11). However, “the ALJ

is the final arbiter with respect to resolving ambiguities in the medical evidence.”

Tommasetti v. Astrue, 533 F.3d 1035, 1041-42 (9th Cir. 2008) (citing Andrews v.

Shalala, 53 F.3d 1035, 1039-40 (9th Cir. 1995)). Where, as here, the record contains

conflicting medical evidence, the ALJ is charged with determining credibility and

resolving the conflict. Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012) (quoting

Benton v. Barnhart, 331 F.3d 1030, 1040 (9th Cir. 2003)). Here, the ALJ’s decision to

weigh the VA’s medical record over that of other conflicting evidence is entitled to

deference.

      Therefore, the ALJ gave reasons supported by substantial evidence in the

record to reject Mr. Rouse’s conclusions as to plaintiff’s conditions and the effect of

those conditions on her ability to engage in gainful employment. The ALJ did not err

in this determination. Because the ALJ properly rejected Mr. Rouse’s opinions, she

did not err, as plaintiff contends, by failing to consider his opinions at step three or

by failing to incorporate the opinions into a VE hypothetical at step five.

      C.     Plaintiff’s Symptom Testimony

      Finally, the ALJ erred in some of her treatment of plaintiff’s subjective

symptom testimony. But, as explained below, that error was harmless. Plaintiff

testified that she was precluded from all work activity due to prostrating headaches

each week, which require her to lay down until they resolve, mental health and




      Page 15 – OPINION AND ORDER
       Case 3:19-cv-00189-AA     Document 15     Filed 08/25/20   Page 16 of 23




memory difficulties, and knee swelling two to three times per month. Tr. 51-54. The

ALJ found that plaintiff’s medically determinable impairments could reasonably be

expected to cause some of her alleged symptoms; however, she did not find plaintiff’s

statements concerning the “intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence

in the record.” Tr. 21.

      When a claimant’s medically documented impairments reasonably could be

expected to produce some degree of the symptoms complained of, and the record

contains no affirmative evidence of malingering, “the ALJ can reject the claimant’s

testimony about the severity of ... symptoms only by offering specific, clear and

convincing reasons for doing so.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.

1996). A general assertion that the claimant is not credible is insufficient; the ALJ

must “state which ... testimony is not credible and what evidence suggests the

complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). If

the “ALJ’s credibility finding is supported by substantial evidence in the record, [the

court] may not engage in second-guessing.” Thomas v. Barnhart, 278 F.3d 947, 959

(9th Cir. 2002).

      First, the ALJ reasoned that plaintiff’s statements about her symptoms are

“inconsistent with her daily activities.” Id. The Ninth Circuit has “repeatedly warned

that ALJs must be especially cautious in concluding that daily activities are

inconsistent with testimony about pain.” Garrison, 759 F.3d at 1016. “The Social

Security Act does not require that claimants be utterly incapacitated to be eligible for




      Page 16 – OPINION AND ORDER
       Case 3:19-cv-00189-AA     Document 15     Filed 08/25/20   Page 17 of 23




benefits, and many home activities may not be easily transferable to a work

environment where it might be impossible to rest periodically or take medication.”

Smolen, 80 F.3d at 1287 n. 7. As such, disability claimants should not be penalized

for attempting to lead normal lives in the face of their limitations. Garrison, 759 F.3d

at 1016.

       Here, the ALJ did not meet the clear and convincing standard for rejecting

plaintiff testimony. The ALJ found plaintiff’s allegation that she is precluded from

all work activity inconsistent with plaintiff’s ability to paint and unpack after moving

to a new apartment, advocate for herself and her children by obtaining housing

assistance, child support, custody, and healthcare benefits, and her capacity to drive,

perform childcare, go shopping, volunteer at church, and attend parenting classes.

Id. However, plaintiff’s daily activities, as she described them in her testimony, were

consistent with her statements about the impairments caused by her pain. Plaintiff

testified that, although her mother takes care of her children more than half the time,

plaintiff performs childcare, including taking them to school and shopping for them,

and that she is able to drive occasionally and attend appointments but needs help

remembering to do so. Tr. 167-172. These activities indicate some functional ability,

however, the ALJ failed to identify how they are transferable to a work environment.

Therefore, the ALJ erred in discounting plaintiff’s testimony as inconsistent with her

daily activities.

       Second, the ALJ reasoned that plaintiff’s testimony regarding her work

activity was inconsistent with prior statements. Id. In support of that conclusion,




       Page 17 – OPINION AND ORDER
       Case 3:19-cv-00189-AA     Document 15     Filed 08/25/20   Page 18 of 23




the ALJ cited a March 2016 medical report, wherein plaintiff told a medical provider

that she worked as a home health care provider for her uncle and for one other client

and described herself as “the breadwinner” in her family. Id. Additionally, plaintiff

reported in December 2017, that she was working on getting employment. Id. In

assessing credibility, an ALJ may consider a range of factors, including prior

inconsistent statements concerning the symptoms, and other testimony by the

claimant that appears less than candid. Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th

Cir. 2014) (citing Smolen, 80 F.3d at 1284; Orn v. Astrue, 495 F.3d 625, 636 (9th Cir.

2007); Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009)

(holding that seeking out employment may undermine claims of disability). The ALJ

therefore reasonably relied on these inconsistencies to discredit plaintiff’s testimony.

      Third, the ALJ reasoned that plaintiff’s symptom testimony was inconsistent

with the objective medical record. Tr. 21-22. The ALJ concluded that medical records

describing plaintiff’s musculoskeletal problems, obesity, headaches, and mental

impairments, did not substantiate the level of debilitation plaintiff alleged.      For

instance, the ALJ noted that imaging of the claimant’s lumbar spine revealed mild

findings, physical examinations repeatedly showed            no significant objective

abnormalities, muscle strength testing for both her upper and lower extremities

demonstrated limited range of motion, but otherwise full strength, no muscle

atrophy, and no history of lateral instability. Tr. 22. The ALJ also noted that in

November 2016, plaintiff presented to the emergency complaining of headache,

nausea, vomiting, and dizziness, but nevertheless had a “completely normal




      Page 18 – OPINION AND ORDER
       Case 3:19-cv-00189-AA     Document 15     Filed 08/25/20   Page 19 of 23




neurologic exam.” Id. As to plaintiff’s mental impairments, the ALJ concluded that

plaintiff’s psychological impairments were inconsistent with medical evidence, such

as mental health examination results that were generally unremarkable and

improved symptoms with medication. Tr. 23. The ALJ reasonably relied on these

inconsistencies between plaintiff’s testimony and the objective medical record to

discredit plaintiff’s testimony concerning the symptoms of her physical and mental

impairments.

      Finally, the ALJ reasoned that plaintiff conservative course of treatment

undermined her testimony about her migraine headaches. Tr. 22. The ALJ noted

that plaintiff takes no medications for her migraine headaches, failed to attend

various medical appointments, and refused to enroll in a weight loss program. Tr.

22. An “unexplained, or inadequately explained, failure to seek treatment may be

the basis for” rejecting a claimant’s subjective symptom testimony “unless one of a

number of good reasons for not doing so applies.” Orn, 495 F.3d at 638 (internal

quotation marks omitted).

      Here, plaintiff offered “good reasons” for her conservative treatment and

noncompliance with treatment. First, plaintiff explained in her hearing that she had

experienced poor reactions to the migraine medications she had been prescribed,

including dizziness, nausea, and vomiting. Tr. 52. Although, as discussed below,

there is ambiguity as to the actual effects of these medications on plaintiff, evidence

exists in the record that supports this claim. Tr. 384. Further, even if plaintiff’s

reason for noncompliance with treatment plans due to poor reactions to medication




      Page 19 – OPINION AND ORDER
       Case 3:19-cv-00189-AA     Document 15     Filed 08/25/20   Page 20 of 23




is undermined by inconsistencies in the record, plaintiff also explained that her

impairments caused forgetfulness and confusion, which reasonably explains her

numerous missed appointments.       Tr. 993.   “[A]lthough a conservative course of

treatment can undermine allegations of debilitating pain, such fact is not a proper

basis for rejecting the claimant’s credibility where the claimant has a good reason for

not seeking more aggressive treatment.” Carmickle v. Comm’r, Soc. Sec. Admin., 533

F.3d 1155, 1162 (9th Cir. 2008) (citing Orn, 495 F.3d at 638). Because of these

connections to plaintiff’s impairments, her failure to pursue recommended treatment

and attend all appointments is not a convincing reason to disbelieve her symptom

testimony. See Garrison 759 F.3d at 1018 n.24 (stating that “it is a questionable

practice to chastise one with a mental impairment for the exercise of poor judgment

in seeking rehabilitation”).

      An ALJ’s overall credibility decision may be upheld even if not all of the ALJ’s

reasons for rejecting a claimant’s testimony are upheld. Batson v. Comm’r of Soc.

Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004). “[T]he relevant inquiry in this

context is not whether the ALJ would have made a different decision absent any error

...[,] it is whether the ALJ’s decision remains legally valid, despite such error.”

Carmickle, 533 F.3d at 1162. The inconsistency between plaintiff’s testimony and the

medical evidence and prior statements concerning her ability to work are all clear

and convincing reasons, supported by substantial evidence, to justify the ALJ’s

decision to reject plaintiff’s testimony. Accordingly, the ALJ’s improper reliance on

plaintiff’s conservative treatment, noncompliance with treatment for migraine




      Page 20 – OPINION AND ORDER
        Case 3:19-cv-00189-AA    Document 15     Filed 08/25/20   Page 21 of 23




headaches, and inconsistencies with her daily activities as reasons to discredit her

symptom testimony was harmless. Because the ALJ properly rejected plaintiff’s

symptom testimony, she did not err, as plaintiff contends, by failing to the testimony

at step three or by failing to incorporate the opinions into a VE hypothetical at step

five.

II.     Type of Remand

        As discussed above, the ALJ committed reversible error by improperly

discrediting the opinions of Drs. Syna and DiCarlo.       Further proceedings would

nonetheless be useful in this case because the record is ambiguous regarding the ways

that plaintiff’s headaches impact her functional abilities.

        First, further proceedings would be beneficial to determine the intensity and

frequency of plaintiff’s headaches.      In July 2018, plaintiff testified that she

experienced an increase in intensity and frequency of prostrating headaches after a

fall and concussion in March 2016. Tr. 55. This assertion is not clearly supported in

the record. In fact, evidence exists that plaintiff reported fewer headaches after her

fall. On September 7, 2017, Dr. DiCarlo noted that plaintiff claimed to have one

prostrating headache per month, but she reported only experiencing five to date in

2017. However, in a medical evaluation on July 20, 2014, two years before plaintiff’s

fall and concussion, Dr. Carolyn Hughes noted plaintiff experienced prostrating

headaches once per month. Tr. 600. Ten months later, however, notes from a visit

with Dr. Erica Grogan state plaintiff reported she had not experienced a migraine for

two years. Tr. 487. These inconsistencies present material ambiguity in the record




        Page 21 – OPINION AND ORDER
       Case 3:19-cv-00189-AA      Document 15     Filed 08/25/20   Page 22 of 23




since the number of prostrating headaches plaintiff experiences each month and their

increase relative to her 2016 fall, bears directly on the issue of absenteeism and

plaintiff’s ability to maintain competitive employment.             Therefore, further

development of this issue with further proceedings would be beneficial.

      Additionally, further proceedings are warranted establish what medications

plaintiff was taking for her migraines, and the effectiveness of those medications in

managing her migraines. During the 2018 oral hearing before the ALJ, plaintiff

testified that the migraine medication given to her after leaving the military

worsened her symptoms, caused her to feel nauseous, and induced vomiting. Tr. 52.

As a result, plaintiff reported she had not taken medication for migraines in the past

five years. Id. These statements are inconsistent with other evidence in the record,

such as the numerous medical reports between November 2015, and June 2016,

including those of Drs. Syna and DiCarlo, that note plaintiff was continuously

prescribed Sumatriptan Succinate for migraine headaches. Tr. 437, 450, 459, 464,

473, 884, 891, 895, 897, 902. During a visit with Dr. Grogan in 2015, the doctor’s

notes report plaintiff was on Sumatriptan for migraines, that plaintiff claimed it was

“helpful”, and that plaintiff requested a refill. Tr. 487. These inconsistencies indicate

the need for further proceedings to resolve essential factual issues regarding the

effects of plaintiff’s migraines on her ability to maintain competitive employment.

      Because the issues of severity and frequency of plaintiff’s migraines, as well as

the effectiveness of medication in controlling plaintiff’s migraines, are material to the

determination of disability, I conclude remand for further proceedings is appropriate.




      Page 22 – OPINION AND ORDER
      Case 3:19-cv-00189-AA    Document 15    Filed 08/25/20   Page 23 of 23




                                    CONCLUSION

      The Commissioner’s decision is REVERSED, and this case is REMANDED for

further proceedings.

      IT IS SO ORDERED.

                  25th day of August 2020.
      Dated this _____



                                      /s/Ann Aiken
                              __________________________

                                      Ann Aiken
                              United States District Judge




      Page 23 – OPINION AND ORDER
